DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 51 have been considered but are moot because the arguments do not apply in view of newly found reference Adimatyam being used in combination with Patadia and Tsuji in the current rejection.  See the new rejection below.

Double Patenting
Claims 51-70 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, and 21 of U.S. Patent No. 10,779,058 in view of US PG Pub 2015/0319505 (Patadia) and US PG Pub 2013/0322851 (Tsuji) as shown in the previous Office Action mailed on 11/08/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51, 54-58, 60-61, 64-68, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2015/0319505 to Patadia (“Patadia”) in view of US PG Pub 2013/0322851 to Tsuji (“Tsuji”) and US PG Pub 2012/0102529 to Adimatyam (“Adimatyam”).
Regarding claim 51, “A method comprising: identifying a first location in a first movie to insert a first video clip…based on metadata of the first location, wherein the first movie comprises a plurality of scenes” reads on the method that generates supplemental content associated with a primary media content/movie (abstract, ¶0013, ¶0016) disclosed by Patadia and represented in Fig. 2.  Patadia further discloses (¶0036, ¶0046) that the content moments in the primary media/movie is identified where the moment is associated with a specific time during the movie, such as (¶0063) while watching a movie, when an actor appears (content moment) in the movie, the system determines video segment (first video clip) associated with the actor and provides it for the display; (¶0038) the system selects a supplemental content instance based on metadata associated with a content moment; (¶0015, ¶0059) the primary movie/media is associated with segments/scenes that are presented during streaming of the media.
As to “during the playing of the first movie, inserting the first video clip…after the first location in the first movie” Patadia discloses (¶0047, ¶0060) that the start point of a supplemental content is offset from a time point of a content moment in the movie such that a presentation of the supplemental content instance is configured to begin at an offset from (later in time) a presentation of the content moment as represented in Fig. 4.
As to “identifying a second location in the first movie to insert a second video clip…, based on metadata of the second location” Patadia discloses (¶0049, ¶0054) that the system determines second content moment in the movie, where metadata associated with the movie indicates time point corresponds to a portion of the movie as represented in Fig. 2 (element 208-2).
As to “during the playing of the first movie, inserting the second video clip…after the second location in the first movie” Patadia discloses (¶0049) that the content moment 208-2 as corresponding to a part in media program in which a natural disaster, different from the actor, is depicted, the system generates supplemental content stream such that supplemental content instance 212-2 includes information associated with additional content (e.g., news reports, documentaries, follow up stories, etc.) and/or one or more tools that may facilitate a user accessing the additional content associated with the natural disaster as represented in Fig. 2.
As to “wherein the additional video scenes of the second movie are played while playing of video of the first movie is paused” Patadia discloses (¶0062, ¶0063) that the system stops the playback of the movie and presents additional video segment/content associated with the supplemental content instance, and resumes playback of the movie/media program at the end.
Patadia meets all the limitations of the claim except “inserting the first clip of the second movie during the playing of the first movie, wherein the second movie is different from the first movie; inserting the second clip of the second movie during the playing of the first movie, wherein the playing of the first movie comprises playing every scene of the plurality of scenes of the first movie and wherein the inserting the first clip and second clip comprises playing additional scenes associated with the second movie, in addition to playing every scene of the plurality of scenes of the first movie.”  However, Tsuji discloses (¶0005, ¶0055) that the normal video program (first movie) comprises a plurality of program segments, and the second program information (second movie) is related to content of the video program as represented in Fig. 8; (¶0059, ¶0100) the program segment 1 of the normal program is being displayed, and when the end of the scene/segment is detected, the system obtains and inserts bonus content associated with the segment immediately after the program segment 1 and displays bonus segment after the end of program segment 1 as represented in Fig. 8; (¶0081) this makes it possible to continue to display bonus content when the video of the program segment 1 is ended; (¶0102) the above process is repeated after program segment 2 where the bonus content is inserted as represented in Fig. 7.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Patadia’s system by inserting clips of another content to play these clips in addition to playing every scene/segment of the first movie as taught by Tsuji in order to provide additional information about the segment viewer just watched by letting a viewer have additional content continue to be displayed when a scene/segment ends (¶0011).
Combination of Patadia and Tsuji meets all the limitations of the claim except “wherein the inserting the first video clip and the second video clip comprises playing additional video scenes of the second movie.”  However, Adimatyam discloses (¶0025, ¶0044, ¶0045) that the database stores a plurality of video clips having a common subject matter (second movie), where (¶0045) the plurality of video clips is associated with a subject matter of the program; (¶0015, ¶0025, ¶0058) the system inserts multiple video clips corresponding with a common subject matter at different time into the program/movie as represented in Fig. 6F; (¶0064) the user is presented with the video clips while viewing the program/movie.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Patadia and Tsuji’s systems by inserting multiple video clips from the movie/subject matter as the first movie/subject matter as taught by Adimatyam in order to advertise/inform viewers about additional content that is similar to the content they are watching.

Regarding claim 54, “The method of claim 51, wherein the first location in the first movie corresponds to an end of a first scene of the plurality of scenes of the first movie, and the second location in the first movie corresponds to an end of a second scene of the plurality of scenes of the first movie” Patadia discloses (¶0047, ¶0060) the start point of a supplemental content instance is offset from a time point of a content moment such that a presentation of the supplemental content instance is configured to begin at an offset from (e.g., earlier or later in time by the offset) a presentation of the content moment as represented in Fig. 4.

Regarding claim 55, “The method of claim 54, wherein each scene of the plurality of scenes comprises a timestamp of a start time and end time” Patadia discloses (¶0046, ¶0050) that the content moments included in the movie is associated with specific time points/duration as represented in Fig. 2.

Regarding claim 56, “The method of claim 55, wherein the first location corresponds to the end time of the first scene of the first movie” Patadia discloses (¶0047, ¶0060) the start point of a supplemental content instance is offset from a time point of a content moment such that a presentation of the supplemental content instance is configured to begin at an offset from (e.g., earlier or later in time by the offset) a presentation of the content moment as represented in Fig. 4.

Regarding claim 57, “The method of claim 51, wherein inserting the first video clip of the second movie comprises: pausing the playing of the first movie at the first location; playing the first video clip of the second movie; and resuming the playing of the first movie” Patadia discloses (¶0062, ¶0063) that the system stops playback of the movie at the playback position, presents additional video segment, and resumes playback of the movie from the playback position.

Regarding claim 58, “The method of claim 54, wherein the first scene of the first movie comprises attributes similar to attributes of the first video clip of the second movie” Patadia discloses (¶0063) that while the viewer is watching a movie, when an actor (attribute) appears in the movie, the system identifies program segment associated with the actor and provided it to the user.

Regarding claim 60, “The method of claim 51, further comprising: identifying a third location in the first movie to insert a third video clip of the second movie; inserting the third video clip of the second movie after the third location in the first movie” combination of Patadia, Tsuji, and Adimatyam teaches this limitation, where Patadia discloses (¶0050, ¶0054) that the system determines third content moment in the movie, where metadata associated with the movie indicates time point corresponds to a portion of the movie as represented in Fig. 2 (element 208-3), Tsuji discloses (¶0005) that the video program comprises a plurality of program segments as represented in Fig. 8; (¶0059, ¶0100) while the program segment 1 is being displayed, when the end of the scene/segment is detected, the system obtains and inserts bonus content associated with the segment immediately after the program segment 1 and displays bonus segment after the end of program segment 1 as represented in Fig. 8; (¶0081) this makes it possible to continue to display bonus content when the video of the program segment 1 is ended; (¶0102) the above process is repeated for program segment 2 where the bonus content is inserted as represented in Fig. 7, and Adimatyam discloses (¶0025, ¶0044, ¶0045) that the database stores a plurality of video clips having a common subject matter (second movie), where (¶0045) the plurality of video clips is associated with a subject matter of the program; (¶0015, ¶0025, ¶0058) the system inserts multiple video clips corresponding with a common subject matter at different time into the program/movie as represented in Fig. 6F.

Regarding claim 61, see rejection similar to claim 51.

Regarding claim 64, see rejection similar to claim 54.

Regarding claim 65, see rejection similar to claim 55.

Regarding claim 66, see rejection similar to claim 56.

Regarding claim 67, see rejection similar to claim 57.

Regarding claim 68, see rejection similar to claim 58.

Regarding claim 70, see rejection similar to claim 60.

Claims 52 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Patadia in view of Tsuji and Adimatyam as applied to claims 51 and 61 above, and further in view of US PG Pub 2015/0150045 to Shovkoplias (“Shovkoplias”).
Regarding claim 52, combination of Patadia, Tsuji, and Adimatyam meets all the limitations of the claim except “The method of claim 51, wherein the identifying the first location in the first movie to insert the first video clip of the second movie comprises: identifying, based on respective metadata associated with each respective scene of the first movie a set of tags that identify themes in the respective scene; identifying, based on respective metadata associated with each respective scene of the second movie a set of tags that identify themes in the respective scene; comparing a first extracted tag of first scene in the first movie to a second extracted tag of a second scene in the second movie to identify a matching theme; and grouping, based on the matching theme, the respective scene from the first movie with the first video clip of the second movie.”  However, Shovkoplias discloses (¶0019, ¶0046) that the system searches real-time programming data and metadata to find upcoming program events that match user specified criteria and/or content defining information that is associated with a program event currently being viewed by the user; (¶0063) the process searches the available program listings for upcoming program events having a designated genre, a designated title, series title etc. that matches the genre title and series title for the current program event using metadata associated with the program listings; (¶0033, ¶0042, ¶0065) the system searches and identifies all the program events from the same genre and categorizes program events. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Patadia, Tsuji, and Adimatyam’s systems by searching metadata of the content for identifying and grouping similar content as taught by Shovkoplias in order to identify and present a list of preferred content to a user of video services receiver as a notification of upcoming program events (¶0004).

Regarding claim 62, see rejection similar to claim 52.

Claims 53 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Patadia in view of Tsuji, Adimatyam, and Shovkoplias as applied to claims 52 and 62 above, and further in view of US PG Pub 2015/0172787 to Geramifard (“Geramifard”).
Regarding claim 53, “The method of claim 52, further comprising: determining whether the respective scene from the first movie and the first video clip of the second movie each relate to a same respective event identifier; in response determining that the respective scene from the first movie and the first video clip of the second movie each relate to the same respective event identifier, identifying…a respective event in each scene in the plurality of scenes related to the same respective event identifier, and for each scene in the plurality of scenes, generating a video clip in a plurality of video clips, that includes a portion of the respective scene” combination of Patadia and Tsuji teaches the portion of the limitation as shown in claim 51 above, and Shovkoplias discloses (¶0019, ¶0046) that the system searches real-time programming data and metadata to find upcoming program events that match user specified criteria and/or content defining information that is associated with a program event currently being viewed by the user; (¶0063) the process searches the available program listings for upcoming program events having a designated genre, a designated title, series title etc. that matches the genre title and series title for the current program event using metadata associated with the program listings; (¶0033, ¶0042, ¶0065) the system searches and identifies all the program events from the same genre and categorizes program events.
Combination of Patadia, Tsuji, Adimatyam, and Shokoplias meets all the limitations of the claim except “in response determining that the respective scene from the first movie and the first video clip of the second movie each relate to the same respective event identifier, identifying a timestamp of a respective event in each scene in the plurality of scenes related to the same respective event identifier; and for each scene in the plurality of scenes, generating a video clip in a plurality of video clips, that includes a portion of the respective scene.”  However, Geramifard discloses (¶0038) that based on the identified portions of the program which are associated with the user preferences, the system selects the program portions to include in a preview to be displayed to the user; (¶0013) the system uses program metadata to identify what portions of the program are associated with the user preferences, where (¶0026) metadata includes movies or shows in which individual scenes are associated with various data points such as scene start and end time.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Patadia, Tsuji, Adimatyam, and Shokoplias’s systems by detecting and excluding pivotal event in the content as taught by Geramifard in order to avoid displaying important plot/moments of the content (¶0038).

Regarding claim 63, see rejection similar to claim 53.

Claims 59 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Patadia in view of Tsuji and Adimatyam as applied to claims 51 and 61 above, and further in view of US PG Pub 2012/0291078 to Weerasinghe (“Weerasinghe”).
Regarding claim 59, combination of Patadia, Tsuji, and Adimatyam meets all the limitations of the claim except “The method of claim 51, wherein the first video clip of the second movie relates to the second video clip of the second movie.”  However, Weerasinghe discloses (abstract, ¶0035, ¶0041) that the rerun video movie program includes multiple video clips that are related to the same video movie program.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Patadia, Tsuji, and Adimatyam’s systems by having first clip of the second movie relates to the second clip of the second movie as taught by Weerasinghe in order to retain the interest of a viewer to a particular movie (¶0002).

Regarding claim 69, see rejection similar to claim 59.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425